Citation Nr: 0720428	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  05-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  He had service in the Republic of Vietnam 
from October 1966 to September 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO.  

In January 2007, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  



FINDINGS OF FACT

1.  In an unappealed rating decision in August 1996, the RO 
denied the veteran's claim of service connection for PTSD.  

2.  The evidence associated with the record since the August 
1996 decision is not more than cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or raise 
a reasonable possibility of substantiating the claim.  

3.  The service-connected diabetes mellitus is not shown to 
require more than the usage of an oral hypoglycemic agent and 
a restricted diet.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim of service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119 including Diagnostic Code 
7913 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for PTSD and for an increased rating 
for the service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in August and September 2002, April 2003, 
and June 2003, and February 2005, the RO informed the veteran 
that in order to establish service connection for a 
particular disability, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO also noted that it had previously denied the claim of 
service connection for PTSD, a decision the veteran had not 
appealed.  The RO informed the veteran that in order to 
reopen that claim, he would need to submit new and material 
evidence.  The RO then explained the meaning of new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In letters, dated in January and June 2003, February 2005, 
and February 2007, the RO also informed the veteran that in 
order to establish an increased rating for service-connected 
disability, the evidence had to show that such disability had 
gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was or 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  

The veteran and his representative submitted argument in 
support of the appeal, and the RO received evidence, 
primarily reflecting the veteran's treatment by VA from July 
2002 through February 2006.  He also submitted VA medical 
records and X-ray reports associated with his treatment from 
December 1994 through May 1995.  

In September 2002, April 2003 and August 2004, the veteran 
was examined by VA to determine the extent of impairment due 
to his service-connected diabetes mellitus.  In March 2005 
and May 2006, he was examined by VA to determine the nature 
and likely etiology of any psychiatric disability found to be 
present.  Specifically, the examiner was to determine whether 
the veteran did or did not have PTSD.  

Finally, as noted, the veteran had a hearing before the 
undersigned Veterans Law Judge.  Following that hearing, the 
record remained open so that the veteran could submit 
additional evidence in support of his claim.  However, no 
further evidence was received by VA.  

In light of the foregoing, the Board finds that the veteran 
has had ample opportunity to participate in the development 
of his appeal.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In March 2006 and February 2007, the 
veteran sent the veteran such notice.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support either of his claims.  Therefore, further 
action is unnecessary in order to meet VA's statutory duty to 
assist the veteran in the development of those claims.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


II.  Facts and Analysis

A.  PTSD

As noted, this is not the veteran's first claim of service 
connection for PTSD.  Such a claim was before VA August 1996.  

The evidence on file at that time included the veteran's 
service medical and personnel records, unit history reports 
from the veteran's higher headquarters, a statement from the 
U. S. Army and Joint Services Environmental Support Group 
(ESG, now the he U.S. Armed Services Center for Unit Records 
Research); and the report of an April 1995 VA psychiatric 
examination.  Although the report of the VA examination 
showed a diagnosis of PTSD, the veteran's claimed stressors 
were determined not to have been confirmed.  

The veteran's service records showed that his primary duties 
in the Republic of Vietnam were as a supply handler and 
subsistence storage specialist.  He had been assigned to the 
559th General Supply Company whose higher headquarters was 
the 506th Field Deport and the First Logistics Command.  

The evidence also showed that the veteran had served his 
entire tour at Long Binh and was negative for any awards or 
decorations or other competent evidence of his participation 
in combat with the enemy.  

During the April 1995 VA examination, the various stressors 
reported by the veteran included those of shouting and 
cursing drill sergeants, receiving fire in Vietnam; seeing 
GI's lying by the side of the road; and incurring a head 
injury on base.  Following the examination, the diagnosis was 
PTSD, and the cited stressors were the reported constant 
state of readiness and vulnerability to incoming rounds.  

Despite the diagnosis, the examiner stated that the 
corroborating information on file was minimal and that 
further information would be helpful in making future 
assessments.  In this regard, subsequently received unit 
history records showed that, during his time at Long Binh, 
the 3rd Ordnance Battalion Supply Depot had been the subject 
of three hostile actions that involved killed or wounded.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Accordingly, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.  

The veteran now requests that his claim of service connection 
for PTSD be reopened.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  

The additional evidence added to the record consists of VA 
treatment records, dated from December 1994 through May 1995 
and from July 2002 through February 2006; the reports of VA 
examinations in March 2005 and May 2006; and the transcript 
of his January 2007 hearing before the undersigned Veteran's 
Law Judge.  

This evidence is new in the sense that it has not previously 
been before the VA.  However, it is found to be essentially 
cumulative in nature and repetitive of facts that had 
previously been established.  The evidence is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for PTSD.  
Indeed, the information provided by the veteran about the 
claimed stressors remains basically the same as in August 
1996 in that it lacks detailed information about any 
particular event or incident in service that would equate 
with his participation in combat with the enemy so as to 
permit independent verification thereof.  

By its very nature, corroboration of the alleged stressors 
involves issues of credibility.  Credibility is an 
adjudicative, as opposed to a medical, determination.  
Credible supporting evidence of stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, the requirement of credible 
supporting evidence means that the appellant's 
[uncorroborated] testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In this regard, the Board has the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Although the veteran testified that he remembered incoming 
fire on New Years Eve and receiving incoming fire from 
fighter bombers while on convoy, specific information that 
would facilitate independent verification was not provided.  
Moreover, the veteran did not submit any corroborative 
records or other competent evidence to support that 
testimony.  

In evaluating the claimed stressors, the Board notes that the 
veteran has reiterated many of the stressors which he claimed 
prior to the RO's August 1996 decision.  In particular, he 
maintains that enemy fire had caused his head injury.  
However, he has provided no specific facts to describe that 
injury.  

Rather, they tend to support the latest (May 2006) VA 
psychiatric examiner's finding that the stressor information 
was too vague to support a diagnosis of PTSD.  In March 2005, 
the veteran was examined by a different VA examiner who also 
found the veteran's stressors to be inadequate to support a 
diagnosis of PTSD.  

As such, the additional evidence presents no new facts that 
are more than redundant of the evidence previously of record 
or otherwise present a reasonable possibility of 
substantiating the claim.  Therefore, the additional evidence 
is not sufficient to reopen the claim.  

Although the RO reopened the claim and reviewed this claim on 
a de novo basis, that determination is not controlling on the 
Board.  See, e.g., Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (Regardless of the RO's action reopening a previously-
denied claim and adjudicating the issue on its merits, Board 
must first determine if claim was properly reopened, and may 
only thereafter review the merits.).  

Although the most recent examination was negative for PTSD, 
there is showing that such examination was improperly 
performed.  It involved a review of the claims folder, as 
well as an interview with the veteran.  The results were 
consistent with those reported following the March 2005 VA 
psychiatric examination by a different examiner.  

The only additional evidence in support of the claim comes 
from the veteran himself.  As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability or the adequacy of an examination.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, any such opinion, without more, 
cannot be considered competent evidence for the purpose of 
reopening the claim of service connection.  


B.  Diabetes

Diabetes mellitus is rated in accordance with 38 C.F.R. 
§ 4.119, Diagnostic Code 7319.  A 20 percent rating is 
warranted when the management of diabetes mellitus requires 
insulin and a restricted diet, or; an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is warranted when 
the management of diabetes mellitus requires insulin, a 
restricted diet, and the regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7319.  

A careful review of the evidence shows that, since the 
diabetes mellitus was diagnosed in July 2002, it is shown to 
be controlled by diet and the use of oral hypoglycemic 
agents.  That was confirmed by VA examinations in September 
2002, April 2003 and August 2004 and by the veteran's primary 
VA health care provider in May 2003.  

During his August 2004 VA examination, the veteran's 
activities of daily living were noted as being limited by his 
inability to walk long distances or stand for prolonged 
periods of time.  He reportedly could not do outdoor 
activities such as mowing lawn or routine household 
maintenance due to peripheral vascular disease.  However, 
these entries were based on history related by the veteran.  
A bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Indeed, the treatment records do not serve to establish that 
his activities have been restricted by the service-connected 
diabetes mellitus.  The August 2004 VA examination noted that 
his activities had not been found to be restricted by a 
physician.  

Given the foregoing evidence, the manifestations of the 
service-connected diabetes mellitus are not shown to meet the 
criteria for a rating in excess of 20 percent.  Accordingly, 
the claim for increase must be denied.  

In arriving at this decision, the veteran is noted to have a 
number of service-connected disabilities associated with his 
diabetes mellitus, such as peripheral vascular disease, 
peripheral neuropathy and erectile dysfunction.  Each has 
been separately rated.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, the appeal to this 
extent is denied.  

A rating in excess of 20 percent for the service-connected 
diabetes mellitus is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


